DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record (i.e., the Applicant’s admitted prior art (APA)) teaches a method and/or apparatus comprising: receiving, by an radio frequency (RF) front end of a receiver, one or more symbols of a first frame transmitted by a transmitter (spec., paragraph [0002]); and providing, by the RF front end, the received one or more symbols to a baseband system based on the correlation, wherein the baseband system recovers bits of a second frame within the first frame based on the received one or more symbols (spec., paragraph [0002]).
The prior art made of record fails to at least teach the limitation(s) that “the one or more received symbols are correlated to one or more address symbols, wherein the one 
The prior art made of record (i.e., Desai et al., US 2018/0063873) teaches a method and/or an apparatus comprising: receiving, by a radio frequency (RF) front end of a receiver, one or more symbols of a first frame transmitted by a transmitter (Fig. 3, receiver 300); and determining, by the RF front end, that the one or more received symbols are correlated to one or more address symbols (Fig. 3, elements 314 and 324).
The prior art made of record fails to at least teach that the one or more address symbols are each a time-domain signal of subcarriers that the transmitter transmits to cause the receiver to receive a frame address; and providing, by the RF front end, the received one or more symbols to a baseband system based on the correlation, wherein the baseband system recovers bits of a second frame within the first frame based on the received one or more symbols.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632